Citation Nr: 9928956	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  93-27 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service-connection for a right shoulder 
disorder.  

2.  Entitlement to service-connection for a left shoulder 
disorder.  

3.  Entitlement to service-connection for a left knee 
disorder.

4.  Entitlement to a rating in excess of 10 percent for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife

ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION


The veteran served on active duty from January 1983 to 
February 1992.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana (RO).  That rating decision which was based 
on an original claim, in pertinent part, denied service-
connection for various disorders, including disorders of both 
shoulders and a left knee disability as well as bronchitis, a 
disorder manifested by blurred vision, hypertension and a 
left hip disorder.  That rating decision, in pertinent part, 
also granted service-connection for a right knee disorder 
which was rated 10 percent disabling, a low back disorder 
which was rated 10 percent disabling and migraine headaches 
which were rated zero percent disabling.  All disability 
ratings were effective February 15, 1992, the day following 
the veteran's separation from service.  

In the notice of disagreement, the veteran specified that he 
was disagreeing with: right knee disability; low back 
disability; migraine headaches; bronchitis; right shoulder 
disorder; visual disturbance associated with migraine 
headaches; right hand injury; hypertension; right index 
finger injury residuals; a left hip disability and left knee 
disability.  

Following a personal hearing at the RO in February 1993, the 
hearing officer increased the disability rating for migraine 
headaches to 10 percent, effective February 15, 1992.  The 
transcript of that hearing shows that the veteran withdrew 
the issue of service-connection for residuals of injuries of 
the right index and middle fingers.  
In February 1996, the Board affirmed the denial of service-
connection for bronchitis, a disorder manifested by blurred 
vision, hypertension and a left hip disorder, which had been 
denied by the appealed rating decision.  The Board also 
affirmed the 10 percent disability rating for the right knee 
and low back disorders.  The Board remanded the issues of 
entitlement to service-connection for disorders of both 
shoulders and a left knee disability and an increased rating 
for migraine headaches for additional development by the RO.  
The development has been completed and the case has been 
returned to the Board.  

An April 1998 rating decision continued the 10 percent 
disability rating for the right knee disorder, following a 
100 percent disability rating on account of postsurgical 
convalescence under the provisions of 38 C.F.R. § 4.30 
(1998).  A May 1998 rating decision increased the disability 
rating for the low back disorder to 20 percent, effective 
July 29, 1996, continued the 10 percent disability rating for 
the right knee disorder and a zero percent disability rating 
for bilateral hearing loss.  The veteran was notified of that 
decision later that month and submitted a notice of 
disagreement in June only with regard to the disability 
ratings for the low back and right knee disorders.  He was 
furnished a statement of the case in December 1998; a few 
days earlier he had requested a hearing regarding the low 
back, both shoulders, both knees and headaches.  The next 
communication with regard to those issues was received in 
July 1999.  

An earlier communication in April 1999, had specifically 
referred to a supplemental statement of the case which had 
addressed the issues remanded by the Board.  In that 
communication, he specifically referred to headaches, his 
shoulders and left knee and did not mention any other 
disorders.  Therefore, the April 1999 communication was not a 
substantive appeal with regard to the disability ratings for 
the low back and right knee disorders.  38 C.F.R. § 20.202 
(1998).  (If the Statement of the Case and any prior 
Supplemental Statements of the Case addressed several issues, 
the Substantive Appeal must either indicate that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed).  The record does 
not show that a substantive appeal or a request for an 
extension of time to submit a substantive appeal with regard 
to the disability ratings for the low back and right knee 
disorders was submitted.  In August 1999, the veteran was 
notified that the substantive appeal was not submitted within 
the time limit.  

An April 1999 rating decision denied service-connection for 
dysthymia and chronic pain syndrome as secondary to service-
connected disabilities.  The veteran was notified of that 
decision later that month and submitted a notice of 
disagreement in July.  He was furnished a statement of the 
case in August 1999.  The record does not show that a 
substantive appeal has been submitted.  The veteran is 
advised that he has until April 2000 to submit a substantive 
appeal or a request for an extension of time to submit a 
substantive appeal.  

Because an appeal has not been perfected with regard to the 
issues of increased disability ratings for the low back and 
right knee disorders from the May 1998 rating decision, and 
for bilateral hearing loss and for service-connection for 
dysthymia and chronic pain syndrome as secondary to service-
connected disabilities, the Board will not consider those 
issues.  38 C.F.R. § 20.200 (1998).  

At his hearing before a member of the Board in July 1999, the 
veteran claimed that a doctor had told him that he had a left 
knee disability secondary to his service-connected right knee 
disability.  Hearing transcript (TBT.), 7.  Although the 
hearing officer incidentally mentioned 38 C.F.R. § 3.310 
(1998) following a February 1993 RO hearing, the RO has not 
yet decided a claim for service connection for a left knee 
disorder secondary to service-connected disability via a 
formal rating decision nor has the veteran been afforded a 
description of the legal requirements for such a claim.  
Thus, the Board is referring this matter to the RO for 
appropriate action.  The Board will consider the issue of 
direct service connection for a left knee disability, below, 
as that issue has been fully developed for appellate review.  



FINDINGS OF FACT

1.  There is no medical evidence of a current left shoulder 
disability, or medical evidence that links any post-service 
complaints or findings to service.  

2.  There is no medical evidence of a nexus between 
subacromial tendonitis of the right shoulder and a disease or 
injury in service.  

3.  The evidence necessary to equitably adjudicate the issues 
of entitlement to an increased rating for migraine headaches 
and service connection for a left knee disorder is of record.  

4.  Prostrating migraine headaches occur, on average, once a 
week, 4 to 6 times a month, and last from a few hours to 1 1/2 
days.  

5.  Migraine headaches attacks are not so prolonged as to 
produce severe economic inadaptability.  

6.  There is no medical evidence of a nexus between a post-
service left knee disability and a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  The claims for service-connection for disorders of the 
right and left shoulders are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The schedular criteria for a rating of 30 percent, and no 
more, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8100 (1998).  

3.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of the veteran's entry examination of June 1982, 
physical examination disclosed no abnormalities of the upper 
or lower extremities.  The veteran reported himself to be in 
good health, and there were no pertinent complaints or 
history provided.  

In December 1984, the service medical records show that the 
veteran was seen for complaints of pain in the right arm.  On 
examination, there was moderate swelling, but no deformity.  
An X-ray was normal.  The diagnosis was contusion, right 
shoulder and arm.  The upper and lower extremities were found 
to be normal on an October 1986 periodic examination.  

Service medical records dated in December 1987 show an 
impression of Grade II chondromalacia patellae (CMP), right 
greater than left.  The veteran underwent a physical therapy 
consultation in December 1987, following which the assessment 
was patellofemoral syndrome, right greater than left.  

The upper and lower extremities were found to be normal on a 
September 1988 flying examination.  In November 1988, he 
injured his left thumb, elbow and shoulder when involved in a 
motor vehicle accident.  The shoulder was not tender. X-ray 
of the shoulder was negative.  The assessment was contusions, 
abrasions, muscular strain.  

An examiner at the Montana Deaconess Medical Center in 
January 1990 described the veteran's upper extremities as 
"unremarkable."  In January 1991, the left knee was noted 
to be within normal limits.  His upper extremities were 
described as normal following a September 1991 periodic 
examination; no left lower extremity disorder was reported.  
In December 1991, he was seen for various complaints, which 
included left shoulder and knee pain.  The assessments 
included left shoulder strain and left chondromalacia 
patella.  A separation examination report is not of record.  

Records from Malmstrom Air Force Base (Malmstrom) dated in 
April 1992 show that the veteran was seen for complaints of 
pain between the shoulder blades and left knee pain.  The 
assessments were CMP and thoracic strain.  

During a June 1992 VA examination, the veteran reported that 
his migraine headaches were severe enough to cause blackouts 
and that he was very sensitive to light.  He said that 
Demerol was required to control the headaches.  He was on no 
medications at the time of the examination; Ergot had been 
tried in the past, without relief.  He reported separating 
both shoulders on separate occasions, during service.  He 
said that he continued to have trouble with them, especially 
the left.  There was frequent pain and occasional snapping 
and cracking.  He complained of left knee pain and swelling; 
he reported occasional snapping and cracking of the knee.  

On examination, the upper extremities were normal with a 
normal range of motion; elevation and abduction were 180 
degrees in each shoulder.  The anterior compartment of the 
left rotator cuff was tender.  There was no abnormality of 
the left knee, other than some crepitus in the in the 
suprapatellar area.  X-ray of the right shoulder was normal.  
The pertinent impression was rule out rotator cuff 
inflammation of both shoulders.  

The veteran was seen at Malmstrom Air Force Base in late 
September and early October 1992 because of migraine 
headaches.  Initially, he reported having a headache and 
nausea for 3 days.  The assessment was cephalalgia, migraine 
type.  He was given Fioricet.  He was seen the next day, 
because the Fioricet given him the night before had not 
relieved his symptoms.  He was given Demerol.  He was seen a 
few days later, in early October 1992.  At that time it was 
recorded that the headaches would last several days at a 
time.  After they stopped, he might be pain-free for months.  
The assessment was possible cluster headache syndrome; 
Indocin was tried.  The next day, he reported that his 
headache had continued for 9 days.  The Indocin was 
ineffective.  The assessment was migraine.  He was seen again 
in late-November 1992.  The assessment was cephalalgia.  

The veteran was seen for migraine headaches at the Malmstrom 
clinic in early February 1993.  An examination at that clinic 
in early February 1993 found tenderness around the patella of 
the left knee with no laxity.  The veteran was seen again at 
Malmstrom on several occasions, in the latter part of 
February 1993 for complaints of continuing headaches.  When 
initially seen, he reported having a headache for 6 days.  
The assessments were acute migraine and left knee strain.  

At a February 1993 hearing at the RO, the veteran's wife 
reported that he had been in the emergency room for the prior 
five days because the medications given him did not help the 
migraine headaches.  February 1993 hearing transcript (2/93 
T.) at 2-3.  The veteran described it as a reoccurring 
migraine headache.  He said most prescription medications 
would only dull the headache and he would require Demerol for 
relief.  Id. at 3-4.  He stated that his eyes became more 
sensitive to light as his headaches increased.  He reported 
being off of work for two weeks because of the headaches.  
Id. at 8.  His wife said that the headaches occurred 
regularly, everyday.  She said that he had missed 5 days of 
work the week of the hearing and 4 days the week before.  Id. 
at 9.  She recalled that he required treatment at the 
emergency room about every two weeks.  Id. at 11.  

At the hearing, he indicated that his left knee was painful 
and swollen and would pop and crack.  He said that he had 
been wearing a brace on his left knee since late 1990 or 
1991, while he as still on active duty.  Id. at 12.  He 
carried all of his weight on the left lower extremity.  Id. 
at 13.  He said that he had noticed a tingling sensation and 
a cold feeling in his feet, toes, hands and fingers.  Id. at 
17.  He testified that that he could not lift anything over 
30 or 40 pounds and had to be careful how he bent over, 
picked things up and sat.  Id. at 22.  He reported that he 
had separations of both shoulders during service.  Id. at 26.  

During a June 1996 examination, J. D. Campbell, M.D. recorded 
that the veteran's right knee had been sorer than the left, 
but that for the prior two years the left knee had been 
bothering him.  He had increasing symptoms of pain, popping, 
clicking and grinding and symptoms of giving way and pain 
going up and down stairs or sitting in one position for a 
long time.  His knee would swell after walking two miles, or 
so, on level ground.  On examination, the left knee had a 
full range of motion and was stable to all ligamentous 
stresses.  There was mild crepitus of the patella and 
positive patellar grind and Mcmurray tests.  The impression 
was significant patellar pain and probable arthritic changes 
and chondromalacia patella of the left knee.  Dr. Campbell 
said that a percentage of the left knee disorder was related 
to service, but that some of it was not.  

Private medical records of June 1996 show that the veteran 
sought treatment for a headache that had begun the night 
before.  There was nausea and vomiting.  The assessment was 
that the protracted nausea, diarrhea and vomiting with 
secondary dehydration were the result of a probable 
Giardiasis infection.   

In July 1996, the veteran was seen at a VA outpatient 
facility for complaints which included aching, swelling, 
stiffness and burning of his knees with exertion and 
increasingly severe migraines.  The migraine headaches came 
in clusters and lasted 15 to 45 minutes.  On examination, 
there was painful synovitis of both knees.  In August, it was 
noted that he had bilateral knee pain secondary to 
chondromalacia.  He was referred for an orthopedic evaluation 
which was limited to the right knee.  

VA outpatient treatment records of August and November 1996 
show that the veteran was treated for migraine.  He reported 
pain relief from medication for his knees.   

During a February 1997 VA orthopedic examination, the 
examiner noted that the claims file was available for review.  
It was recorded that the veteran had struck both shoulders in 
a motor vehicle accident.  It was also recorded that he had 
noted a gradual increase in symptoms in the left knee since 
1990, mostly in the infrapatellar-lateral aspect of the 
kneecap.  It was noted that he had worked as a heavy 
equipment operator since his discharge from service.  On 
examination, both shoulders had what was described as a full, 
normal range of motion; abduction, including scapular motion, 
was 110 degrees in both shoulders, flexion was 170 degrees in 
both shoulders, internal rotation was 100 degrees in both 
shoulders and external rotation was 10 degrees in both 
shoulders.  There was moderate subacromial crepitation during 
abduction and rotation of the right shoulder; no crepitation 
was palpable in the left shoulder.  There were no acromial 
clavicular symptoms, tenderness or crepitation.  There was no 
tenderness over the bicipital tendon.  The circumference of 
the right biceps was 1/2 inch smaller than the left and the 
circumference of the right forearm was 1/4 inch smaller than 
the left which, the examiner said would be normal in a left-
handed individual; the veteran was reported to be left-
handed.  

Both knees could be fully extended and flexed to 170 degrees.  
There were no scars about the left knee.  There was no 
effusion in either knee and collateral and cruciate ligaments 
were intact in both knees.  There was slight subpatellar 
crepitation in the left patella at 20 degrees from full 
extension during active extension of the approximately the 
same point, but not nearly so bad as on the right.  The 
impression was chondromalacia patella of both knees, worse on 
the right.  Subacromial tendonitis of the right shoulder was 
also diagnosed.  The examiner said that he could find no 
evidence of trauma-related injury to either shoulder.  He 
said that in his opinion neither the left knee or shoulder 
disorders were related to service.  

During a February 1997 VA neurological examination, it was 
recorded that the veteran's headaches had increased in 
frequency and were occurring 2 to 3 times per week.  He was 
using Imitrex which alleviated his headache symptoms about 30 
percent of the time.  He said that the headaches were usually 
of disabling severity and were associated with intense 
photophobia.  He would attempt to lie down in a dark place 
when he felt the headache beginning.  If he was unsuccessful 
and a full headache developed, he was totally disabled from 
performing any activities for the duration of the headache.  
The headaches might last from a few hours to 1 or 2 days.  On 
examination, station and gait were normal and there was 
excellent strength in all major muscle groups.  Deep tendon 
reflexes were 2+ normal in both upper and lower extremities.  
The pertinent impressions were migraine headaches, without 
aura, which appeared to date to 1983, and normal neurological 
examination, except for hearing loss.  

At a hearing before the Board in July 1999, the veteran 
testified that he struck his right shoulder in a motor 
vehicle accident and separated it.  Travel Board hearing 
Transcript (TBT.) at 3-4.  He said that he still has 
difficulty using the shoulder and has popping, grinding, 
soreness, aching and stiffness.  He described the shoulder as 
being severely bruised and on the verge of dislocation, when 
initially injured.  His arm was placed in a sling.  He stated 
that he had no further right shoulder injuries during or 
subsequent to service.  He reported that he currently had 
pain, limitation of motion, grinding, popping, weakness and a 
sensation of giving way.  Id. at 4.  The left shoulder was 
injured when he was struck by a piece of concrete thrown by a 
foreign national.  The initial treatment was essentially the 
same, immobilization.  He had no further treatment for either 
shoulder during service.  Current treatment was muscle 
relaxers, analgesics and anti-inflammatory drugs.  Id. at 5.  
He said that he did not feel that the February 1997 VA 
examination was fair.  Id. at 6.  

He testified that he had migraine headaches an average of 4 
or 5 times a month.  TBT. at 9.  If they occurred before or 
during work, he would "lose that day."  If he caught the 
headache when it started, he would take 1 or 2 Percocet.  If 
that didn't help, he would inject himself with Imitrex.  If 
that didn't provide relief, he would try Percocet again.  If 
that didn't control it, he would lie down in a darkened room.  
Finally, if necessary, he would go to the hospital and get 
shots of Demerol and Vistiril.  On the average, the headaches 
would occur 4 to 6 times a month and could, usually, be 
controlled with Percocet and Imitrex.  He would have to go 
into a darkened room at least once a week.  He said that 
sometimes headaches would occur twice a week sometimes he 
would go for 10 days without a headache; other times he would 
have "back to back" headaches that would last 2 or 3 days 
in a row. Id. at 10.  On average they would occur 5 or 6 
times a month.  Id. at 10-11.  He experienced blurred vision, 
severe shooting pain, nausea and dizziness.  Id. at 11.  He 
said that the headaches would sometimes last a day and a 
half.  He recalled that the prior weekend, he had worked 
Saturday morning and had gotten off at noon.  A headache 
started about 2 p.m. and he stayed in bed until Monday 
morning when he returned to work.  Id. at 12.  

Pertinent Legal Criteria, Service-connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 
1991).  

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307 (1998), 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Analysis, Service-connection

Initially, the Board finds that the development with regard 
to the shoulder disorders and migraine headaches directed in 
the prior remand has been completed.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The threshold question is whether the claim for service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  To be well 
grounded, a claim need not be conclusive but must be 
accompanied by evidence as to suggest more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992), Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  

In submitting a claim, a claimant must submit supporting 
evidence which would justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak.  In general, 
a well-grounded claim for service-connection requires medical 
evidence of a current disability, competent evidence of a 
disease or injury in service and medical evidence of a nexus 
between the current disability and the disease or injury in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim 
can also be well grounded by competent medical evidence of a 
current disability and evidence of chronicity or continuity 
of symptomatology.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.  

There is no medical evidence of a current left shoulder 
disability.  Based on competent evidence of a left shoulder 
injury in service, in the veteran's testimony and service 
medical records showing a left shoulder injury and a finding 
of tenderness in the anterior compartment of the left rotator 
cuff and a diagnostic impression of rule out rotator cuff 
inflammation of both shoulders in the June 1992 VA 
examination report, the Board remanded the issues of service-
connection for disorders of the right and left shoulders for 
further development.  At that time, the Board characterized 
the claims as well grounded, but noted that a definite 
disorder of either shoulder had not been established.  
Subsequent examinations by the VA have not established the 
presence of a left shoulder disorder.  The veteran has not 
submitted medical evidence of a left shoulder disorder or 
medical evidence linking a current left shoulder disorder to 
service.  Without medical evidence of a current left shoulder 
disorder, there is nothing to service connect and the claim 
for service-connection cannot be well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

There is medical evidence of a right shoulder disorder in the 
form of a diagnosis of subacromial tendonitis of the right 
shoulder and competent evidence of a right shoulder injury in 
service, in the form of the veteran's testimony and service 
medical records showing a right shoulder contusion.  However, 
there is no medical evidence of a nexus between subacromial 
tendonitis of the right shoulder and a disease or injury in 
service.  In fact the only physician to express an opinion 
with regard to such a nexus, stated that he did not believe 
that there was one.  Without medical evidence of a nexus 
between subacromial tendonitis of the right shoulder and a 
disease or injury in service, the claim for service-
connection is not well grounded.

There is no competent evidence of a chronic disorder of 
either shoulder in service.  That is, service medical records 
show treatment for the right shoulder on one occasion; there 
were no further findings during service and no examiner noted 
the disorder as chronic in nature.  The veteran was treated 
during service for the left shoulder on two occasions.  
However, there is no indication in the medical data that a 
chronic disorder resulted.  It is unclear whether the veteran 
is claiming that he has had continuing symptoms since the 
injuries in service.  For example, in connection with the 
June 1992 VA examination, it was recorded that he 
"continues" to have problems with his shoulders, especially 
the left.  In April 1999, he said that service medical 
records had shown severe shoulder injuries and "now" he is 
experiencing residuals from the injuries.  In any event, his 
complaints of continuing symptoms would not be sufficient to 
make the claim for service-connection for the right shoulder 
disorder well grounded, because there is no medical evidence 
relating the present right shoulder disorder to the 
symptomatology, which is required to make the claim well 
grounded.  Savage v. Gober, 10 Vet. App. 488 (1997).  While 
the veteran is competent to state that he has had continuing 
symptoms, the Board believes that determining the cause of 
those symptoms requires medical expertise.  There is nothing 
in the record to show that the veteran is qualified to 
provide an opinion as to medical causation.  No physician has 
expressed the opinion that the subacromial tendonitis of the 
right shoulder was the cause of the reported pain in service 
or the result of an injury in service.  

Although the Board had previously described the claims for 
the shoulder disorders as being well grounded, the 
requirements for a well-grounded claim, set forth in Caluza, 
7 Vet. App. at 506, must be met.  Although they previously 
appeared to be well grounded, subsequent development has 
shown that there is no medical evidence of a left shoulder 
disorder or medical evidence of a nexus between subacromial 
tendonitis of the right shoulder and a disease or injury in 
service.  Since the requirements for a well-grounded claim 
have not been met, the Board must find that the claim for 
service-connection for the shoulder disorders is not well 
grounded, despite the earlier characterization.  

The Board finds that the claim for service-connection for the 
shoulder disorders is complete.  The veteran has not 
identified any additional, available evidence which, if true, 
would make his claim for service-connection for the shoulder 
disorders plausible.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  

The veteran has asserted that the February 1997 VA 
examination was unfair, because the examiner did not pay 
attention to his complaints and did not record obvious 
manifestations of pain during the examination.  TBT. at 6.  A 
review of that examination report shows findings of moderate 
subacromial crepitation during abduction and rotation of the 
right shoulder with no palpable crepitation in the left 
shoulder.  In addition, there was a diagnosis of subacromial 
tendonitis of the right shoulder, apparently based on the 
finding and an opinion that the tendonitis was not caused by 
an injury.  It appears to the Board that the examination was 
adequate and fair.  The veteran has not produced or 
identified any evidence of either left shoulder injury 
residuals or that subacromial tendonitis of the right 
shoulder was caused by an injury in service.  The 
representative, citing VA Manual M21-1, has asserted that the 
case should be remanded for further development, if the claim 
is determined to be not well grounded.  However, the 
determination that the claim was not well grounded, was made 
following additional development directed by remand and it 
does not appear that an additional remand would serve any 
useful purpose.  In any event, the VA may not assist in 
developing the facts where a claim is not well grounded.  
Morton v. West, 12 Vet. App. 477 at 485 (1999).  

As to the left knee disability, the Board finds that this 
claim is well grounded.  Initially, the first findings of CMP 
are shown in the service medical records, once in 1987 and 
once in December 1991.  Within a few months of service 
discharge, the pertinent assessment was CMP.  Presuming the 
truth of the appellant's account and given these limited 
circumstances; (i.e., the in-service treatment, the 
appellant's account, and the post-service medical records 
within a few months of service separation), the Board 
believes that appellant's claimed entitlement to service 
connection for a left knee disorder is a "plausible" claim 
as defined by law.  See Hampton v. Gober, 10 Vet.App. 481, 
482 (1997).

In determining that the appellant's claim is well-grounded, 
the credibility of evidence has been presumed and the 
probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet.App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet.App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet.App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 169 (1991).

The evidence in favor of the veteran's claim is contained in 
the service medical records which reflect findings of CMP in 
1987 and again in late 1991.  Against the claim that a 
chronic disability began during service is the early 1991 
record that shows a normal left knee and the lack of any 
findings of a chronic left knee disability during service.  

The veteran sought treatment within a few months of service 
separation, and this tends to show that a left knee 
disability continued from the time of service.  In this, and 
in other cases, the Board is not free to substitute its own 
judgment for that of a medical expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the veteran 
was afforded an examination in 1997 in order to identify the 
nature of any current left knee disability and for an opinion 
as to its etiology.  At that time, the examiner had the 
claims file for review prior to the examination and in order 
to make an informed opinion.  Greater weight may be placed on 
one physician's opinion than another's depending on factors 
such as reasoning employed by the physicians and whether or 
not and the extent to which they reviewed prior clinical 
records and other evidence, Gabrielson v. Brown, 7 Vet.App. 
36, 40 (1994).   

As discussed above, the Board has found that the 1997 
examination appears to be complete.  Since the examiner had 
the claims file for review in conjunction with the physical 
examination, the Board finds that the opinion as to etiology 
is of high probative value.  Id.  The Board also notes that 
an examination in June 1996 contained an opinion that a 
percentage of the veteran's left knee disorder was related to 
service and that some of it was not.  While this opinion is 
helpful to the veteran's claim, it is of low probative value 
since, unlike the 1997 opinion, it does not appear to be 
based on a full longitudinal review of the veteran's claims 
file.  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993)  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  

Consequently, the Board finds that the 1997 medical opinion 
outweighs the other evidence of record.  When all the 
evidence is assembled, the Secretary is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  Based on the weight of the 
evidence, the preponderance of the evidence is against the 
claim for service connection on a direct basis for a left 
knee disability and the claim is denied.  

Pertinent Legal Criteria, Increased Ratings

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (1998).

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board notes that in 
the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Migraine with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability is rated 50 percent disabling.  With 
characteristic prostrating attacks occurring on an average of 
once a month over last several months, it is rated 30 percent 
disabling.  With characteristic prostrating attacks averaging 
one in 2 months over last several months, it is rated 10 
percent disabling.  With less frequent attacks, it is rated 0 
percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran has reported that prostrating migraine headaches 
would occur, on average, 4 to 6 times a month and often last 
a day, or more.  He has said that they can usually be 
controlled with Percocet and Imitrex.  He has said that he 
experienced blurred vision, severe shooting pain, nausea and 
dizziness and would have to go into a darkened room at least 
once a week, sometimes twice a week.  Sometimes he would go 
for 10 days without a headache; other times he would have 
"back to back" headaches that would last 2 or 3 days in a 
row.  Based on the veteran's testimony and the clinical 
records that reflect ongoing treatment, the Board finds that 
the frequency and duration are sufficient to warrant a 30 
percent disability rating.  

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did not specifically 
discuss staged ratings.  However, the Board finds that 
resolution of this appeal does not harm the veteran or his 
due process rights.  Initially, the RO did set forth what 
criteria were necessary for a higher rating, and the veteran 
had the opportunity to present evidence as well as testimony 
at hearings with regard to the pertinent criteria.  
Additionally, for the reasons discussed below, a rating 
higher than 30 percent is not warranted at any time from the 
grant of service connection, and the Board finds that the 30 
percent rating properly commences as of the grant of service 
connection, February 15, 1992.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  

A 50 percent disability rating requires very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Although the veteran's 
headaches occur more frequently than once a month, it is not 
shown that they are so prolonged as to produce severe 
economic inadaptability.  He has testified that he lost a day 
of work if the headaches occurred before or during work, but 
he apparently is able to work and has not reported that he 
has lost a significant amount of time from work.  For 
example, at the hearing, he indicated that his last headache 
had occurred after he finished work on Saturday and had 
subsided on Monday so that he could return to work. 

The term "very frequent and prolonged attacks" has not been 
defined, except that the headaches must be completely 
prostrating and productive of severe economic inadaptability.  
The veteran has apparently been working steadily since 
service and has not submitted any evidence of severe economic 
inadaptability, even in his testimony.  Without evidence of 
severe economic inadaptability, the Board is not persuaded 
that the frequency and severity of headaches more nearly 
approximate the criteria that would warrant a 50 percent 
disability rating.  Accordingly, the Board finds that a 
disability rating in excess of 30 percent is not warranted.  




ORDER

Service-connection for disorders of the right and left 
shoulders and a left knee disorder is denied.  

A 30 percent disability rating for migraine headaches is 
granted to the extent indicated above, subject to the law and 
regulations governing payment of VA monetary benefits.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals







